PER CURIAM
Defendant appeals his conviction for criminal trespass in the second degree. ORS 164.245. He was gathering signatures on an initiative petition at the main entrance to the Raleigh Hills Fred Meyer store. He was asked to leave by an employee of the store and, when he refused, he was arrested for trespassing. He raised the defense that he had a constitutional right to be on the premises for the purpose of collecting signatures and that, therefore, the order for him to leave was not lawful under Article I, section 8, and Article IV, section 1, of the Oregon Constitution.
This case is not distinguishable from State v. Cargill, 100 Or App 336, 786 P2d 208 (1990). Defendant established that he was engaged in a constitutionally protected activity, and the court erred in ruling that the order for defendant to leave the premises was lawful.
Reversed.